UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 DUTY TO FILE REPORTS UNDER SECTION 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-04673 WILSHIRE ENTERPRISES, INC. (Exact name of registrant as specified in its charter) 100 Eagle Rock Avenue East Hanover, New Jersey 07936 (201) 420-2796 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $1.00 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains Please place an “X” in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) x Rule12h-3(b)(1)(ii)o Rule15d-6o Approximate number of holders of record as of the certification or notice date:164 Pursuant to the requirements of the Securities Exchange Act of 1934, Wilshire Enterprises, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. WILSHIRE ENTERPRISES, INC. By: /s/Sherry Wilzig Izak Name: Sherry Wilzig Izak Title:
